FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT Commission file number: 000-525-33 ACCREDITED MEMBERS HOLDING CORPORATION (Exact name of the registrant as specified in its charter) Colorado 20-8097439 (State or other jurisdiction ofincorporation or organization) (IRS Employer Identification No.) 2 N. Cascade Avenue, Suite 1400 Colorado Springs, CO 80903 (Address of principal executive offices) 719-265-5821 Telephone number, including Area code (Former name or former address if changed since last report) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yesx No o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company: Large accelerated filero Accelerated filero Non-acceleratedfilero Smaller reporting Company x There were 35,746,531 shares of the issuer's common stock, par value $0.001, outstanding as of May 15, 2012. ACCREDITED MEMBERS HOLDING CORPORATION QUARTERLY REPORT ON FORM 10-Q FOR THE PERIOD ENDED MARCH 31, 2012 CONTENTS Page PART I – Financial Information 2 Item 1.Financial Statements 2 Condensed consolidated financial statements (unaudited): Balance sheets 2 Statements of operations and comprehensive loss 3 Statement of change in equity 4 Statements of cash flows 5 Notes to unaudited consolidated financial statements 6 – 22 Item 2. Management’s Discussion and Analysis 23 Item 3.Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II – Other Information Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3.Defaults Upon Senior Securities 31 Item 4.Mine Safety Disclosure 31 Item 5.Other Information 31 Item 6. Exhibits 32 1 ACCREDITED MEMBERS HOLDING CORPORATION CONSOLIDATED BALANCE SHEETS March 31, December 31, Assets (Unaudited) Current assets: Cash $ $ Accounts receivable, net Related party receivable, net Prepaid expenses and other Investment in marketable securities Investment in debt securities Total current assets Property and equipment, net Intangible asset Cost investments Investment in marketable securities Investment in debt securities Investment in warrants, including related party warrants of $25,641 at March 31, 2012 and $15,000 at December 31, 2011 Deposits and other assets Total assets $ $ Liabilities Current liabilities: Accounts payable $ $ Related party payable Accrued expenses Deferred revenue Total current liabilities Notes payable: Related parties Other Deferred rent liability Derivative liability Total liabilities Equity Preferred stock; $0.10 par value; authorized shares - 10,000,000 Series A; authorized shares - 425,000 Series A; issued and outstanding shares - 385,143 Common stock; $0.001 par value; Authorized shares - 100,000,000 Issued and outstanding shares - 35,746,531 and 34,446,531 Additional paid-in capital Other comprehensive income Accumulated deficit ) ) Total AMHC shareholders' equity Noncontrolling interest ) ) Total equity ) Total liabilities and equity $ $ See notes to unaudited condensed consolidated financial statements. 2 ACCREDITED MEMBERS HOLDING CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (Unaudited) Three months ended March 31, Revenue, net: Investment and management services $ $ Management services - related party - Premium meat products Total net revenue Cost of revenue: Investment and management services Management services - related party - Premium meat products Total cost of revenue Gross profit Operating expenses: General and administrative Selling and marketing Total operating expenses Operating loss ) ) Other income (expense): Interest expense: Related parties ) ) Other ) ) Gain on derivative liability - Gain on value of warrants Gain on sale of marketable securities, net - Other income, net ) Net loss $ ) $ ) Less: Net loss attributable to noncontrolling interest ) ) Net loss attributable to AMHC ) ) Net loss ) ) Other comprehensive income (loss): Unrealized gainfrom available for sale securities Comprehensive loss $ ) $ ) Comprehensive loss attributable to noncontrolling interest $ ) $ ) Comprehensive loss attributable to AMHC $ ) $ ) Net loss per share - basic and diluted $ * $ ) Weighted average number of common shares outstanding - basic and diluted * less than $0.01 per share See notes to unaudited condensed consolidated financial statements. 3 ACCREDITED MEMBERS HOLDING CORPORATION CONSOLIDATED STATEMENT OF CHANGES IN EQUITY THREE MONTHS ENDED MARCH 31, 2012 (Unaudited) Common stock Preferred stock Additional paid-in Accumulated Other comprehensive income Non- controlling Shares Amount Shares Amount capital deficit (loss) interest Total Balance, January 1, 2012 ) ) Share-based compensation Net loss ) ) ) Other comprehensive loss: Unrealized gain on available for sale securities Comprehensive loss ) Balance, March 31, 2012 $ )
